 

Exhibit 10.3

 

AudioEye, Inc.
2019 Equity Incentive Plan

 

Notice of Incentive Stock Option Grant

 

The Participant is hereby provided this Notice of Incentive Stock Option Grant
(this “Grant Notice”) for the following option grant (the “Option”) to purchase
shares of the Common Stock of AudioEye, Inc., a Delaware corporation (the
“Company”) under the AudioEye, Inc. 2019 Equity Incentive Plan (the “Plan”). All
capitalized terms in this Grant Notice shall have the meaning assigned to them
in this Grant Notice or the attached Incentive Stock Option Agreement, or if not
defined herein or therein, in the Plan.

 

Participant: _________________     Grant Date: _________________     Vesting
Commencement Date: _________________     Option Exercise Price: $_________ per
share     Number of Shares: _____ shares     Expiration Date: _________________
    Type of Option*: Incentive Stock Option

 

Vesting Schedule: The Participant shall acquire a vested interest in the
underlying shares as follows:

 

[Vesting Schedule to be inserted]

 

The Participant hereby acknowledges and agrees that (a) the Company has made
available to the Participant copies of the Plan, the form of Incentive Stock
Option Agreement and the prospectus for the Plan and (b) the Participant has had
the opportunity to review such documents and this Notice and to consult with the
Participant’s individual tax advisor and legal counsel with respect to the same.

 

The Participant understands and agrees that the Option is granted subject to and
in accordance with the terms of the Plan. By executing this Notice, the
Participant further agrees to be bound by the terms of the Plan and the terms of
the Option as set forth in the Incentive Stock Option Agreement attached hereto.
By accepting this Option, the Participant consents to receive Plan documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

AudioEye, Inc.   Participant       By:          By:      Name:     Name:  
Title:     Date:   Date:    

 



 

* Please note that for tax purposes, this is only a preliminary indication of
the Company’s intent as to the type of option the Participant is being granted.
The determination of the type of option the Participant holds is governed by
statute and may change depending upon many statutorily required criteria,
including but not limited to, how many options are vested in a calendar year.

 

 

 

 

AudioEye, Inc.

2019 Equity Incentive Plan

 

Incentive Stock Option Agreement

 

AudioEye, Inc. (the “Company”) has awarded the Participant set forth in the
Grant Notice an Incentive Stock Option (the “Option”) that is subject to its
2019 Equity Incentive Plan (the “Plan”), the Notice of Incentive Stock Option
Grant (the “Grant Notice”) and this Incentive Stock Option Agreement (the
“Agreement”), for the number of shares of Common Stock subject to the Option
indicated in the Grant Notice. Capitalized terms not explicitly defined in this
Agreement or in the Grant Notice but defined in the Plan will have the same
definitions as in the Plan. In the event of any conflict between the terms in
this Agreement and the Plan, the terms of the Plan will control. This Option
Agreement will be deemed to be signed by the Participant on the signing by the
Participant of the Grant Notice to which it is attached.

 

1.            Grant of Option. The number of shares of Common Stock subject to
the Option and the Option Exercise Price are set forth in the Grant Notice. The
Option is intended to be an Incentive Stock Option within the meaning of Section
422 of the Code, although the Company makes no representation or guarantee that
the Option will qualify as an Incentive Stock Option. To the extent that the
aggregate Fair Market Value (determined on the Grant Date) of the shares of
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by the Participant during any calendar year (under all plans of
the Company and its Affiliates) exceeds $100,000, the Options or portions
thereof which exceed such limit (according to the order in which they were
granted) shall be treated as Non-qualified Stock Options. The grant of the
Option is made in consideration of the services to be rendered by the
Participant to the Company and is subject to the terms and conditions of the
Plan.

 

2.            Exercise Period; Vesting. The Option will become vested and
exercisable as set forth in the Grant Notice. The Option will expire on the
Expiration Date set forth in the Grant Notice, or earlier as provided in this
Agreement or the Plan.

 

3.            Termination of Continuous Service.

 

3.1           Termination for Reasons Other Than Cause, Death, Disability. If
the Participant’s Continuous Service is terminated for any reason other than
Cause, death or Disability, the Participant may exercise the vested portion of
the Option, but only within such period of time ending on the earlier of: (a)
the date three months following the termination of the Participant’s Continuous
Service or (b) the Expiration Date.

 

3.2           Termination for Cause. If the Participant’s Continuous Service is
terminated for Cause, the Option (whether vested or unvested) shall immediately
terminate and cease to be exercisable.

 

3.3           Termination due to Disability. If the Participant’s Continuous
Service terminates as a result of the Participant’s Disability, the Participant
may exercise the vested portion of the Option, but only within such period of
time ending on the earlier of: (a) the date 12 months following the
Participant’s termination of Continuous Service or (b) the Expiration Date.

 

3.4           Termination due to Death. If the Participant’s Continuous Service
terminates as a result of the Participant’s death, or the Participant dies
within a period following termination of the Participant’s Continuous Service
during which the vested portion of the Option remains exercisable, the vested
portion of the Option may be exercised by the Participant’s estate, by a person
who acquired the right to exercise the Option by bequest or inheritance or by
the person designated to exercise the Option upon the Participant’s death, but
only within the time period ending on the earlier of: (a) the date 12 months
following the Participant’s termination of Continuous Service or (b) the
Expiration Date.

 

 2 

 

 

4.            Manner of Exercise.

 

4.1           Election to Exercise. To exercise the Option, the Participant (or
in the case of exercise after the Participant’s death or incapacity, the
Participant’s executor, administrator, heir or legatee, as the case may be) must
deliver to the Company an executed stock option exercise agreement in such form
as is approved by the Committee from time to time (the “Exercise Agreement”),
which shall include:

 

(a)           the Participant’s election to exercise the Option;

 

(b)           the number of shares of Common Stock being purchased;

 

(c)           any restrictions imposed on the shares; and

 

(d)           any representations, warranties and agreements regarding the
Participant’s investment intent and access to information as may be required by
the Company to comply with applicable securities laws.

 

If someone other than the Participant exercises the Option, then such person
must submit documentation reasonably acceptable to the Company verifying that
such person has the legal right to exercise the Option.

 

4.2           Payment of Exercise Price. The entire Exercise Price of the Option
shall be payable in full at the time of exercise to the extent permitted by
applicable statutes and regulations, either:

 

(a)           in cash or by certified or bank check at the time the Option is
exercised;

 

(b)           by delivery to the Company of other shares of Common Stock, duly
endorsed for transfer to the Company, with a Fair Market Value on the date of
delivery equal to the aggregate Option Exercise Price (or portion thereof) due
for the number of shares being acquired, or by means of attestation whereby the
Participant identifies for delivery specific shares that have a Fair Market
Value on the date of attestation equal to the aggregate Option Exercise Price
(or portion thereof) and receives a number of shares equal to the difference
between the number of shares thereby purchased and the number of identified
attestation shares (a "Stock for Stock Exchange");

 

(c)           if the Common Stock is listed on any established stock exchange or
a national market system, through the delivery of irrevocable instructions to a
broker to deliver promptly to the Company an amount equal to the exercise price
(i.e., by means of a “cashless” exercise procedure);

 

(d)           by any combination of the foregoing methods; or

 

(e)           in any other form of legal consideration that may be acceptable to
the Committee.

 

4.3           Withholding. If the Company, in its discretion, determines that it
is obligated to withhold any tax in connection with the exercise of the Option,
the Participant must make arrangements satisfactory to the Company to pay or
provide for any applicable federal, state and local withholding obligations of
the Company. The Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise of the Option by any of the
following means:

 

(a)           tendering a cash payment;

 

(b)           authorizing the Company to withhold shares of Common Stock from
the shares of Common Stock otherwise issuable to the Participant as a result of
the exercise of the Option; provided, however, that no shares of Common Stock
are withheld with a value exceeding the maximum amount of tax required to be
withheld by law;

 

(c)           delivering to the Company previously owned and unencumbered shares
of Common Stock; or

 

(d)           if the Common Stock is listed on any established stock exchange or
a national market system, through the delivery of irrevocable instructions to a
broker to deliver promptly to the Company an amount equal to the tax required to
be withheld by law (i.e., by means of a “cashless” exercise procedure).

 

 3 

 

 

The Company has the right to withhold from any compensation paid to a
Participant.

 

4.4           Issuance of Shares. Provided that the Exercise Agreement and
payment are in form and substance satisfactory to the Company, the Company shall
issue the shares of Common Stock registered in the name of the Participant, the
Participant’s authorized assignee, or the Participant’s legal representative
which shall be evidenced by stock certificates representing the shares with the
appropriate legends affixed thereto, appropriate entry on the books of the
Company or of a duly authorized transfer agent, or other appropriate means as
determined by the Company.

 

5.            No Right to Continued Employment; No Rights as Shareholder.
Neither the Plan nor this Agreement shall confer upon the Participant any right
to be retained in any position, as an Employee, Consultant or Director of the
Company. Further, nothing in the Plan or this Agreement shall be construed to
limit the discretion of the Company to terminate the Participant’s Continuous
Service at any time, with or without Cause. The Participant shall not have any
rights as a shareholder with respect to any shares of Common Stock subject to
the Option unless and until certificates representing the shares have been
issued by the Company to the holder of such shares, or the shares have otherwise
been recorded on the books of the Company or of a duly authorized transfer agent
as owned by such holder.

 

6.            Transferability. The Option is not transferable by the Participant
other than to a designated beneficiary upon the Participant’s death or by will
or the laws of descent and distribution, and is exercisable during the
Participant’s lifetime only by him or her. No assignment or transfer of the
Option, or the rights represented thereby, whether voluntary or involuntary, by
operation of law or otherwise (except to a designated beneficiary, upon death,
by will or the laws of descent or distribution) will vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the Option will terminate and become of no further
effect.

 

7.            Change in Control. In the event of a Change in Control, the Option
shall be subject to the provisions of the Plan regarding a Change in Control.

 

8.            Adjustments. The shares of Common Stock subject to the Option may
be adjusted or terminated in any manner as contemplated by the terms of the
Plan.

 

9.            Tax Liability and Withholding. Notwithstanding any action the
Company takes with respect to any or all income tax, social insurance, payroll
tax, or other tax-related withholding (”Tax-Related Items”), the ultimate
liability for all Tax-Related Items is and remains the Participant’s
responsibility and the Company (a) makes no representation or undertakings
regarding the treatment of any Tax-Related Items in connection with the grant,
vesting, or exercise of the Option or the subsequent sale of any shares acquired
on exercise; and (b) does not commit to structure the Option to reduce or
eliminate the Participant’s liability for Tax-Related Items.

 

10.          Qualification as an Incentive Stock Option. It is understood that
this Option is intended to qualify as an incentive stock option as defined in
Section 422 of the Code to the extent permitted under Applicable Law.
Accordingly, the Participant understands that in order to obtain the benefits of
an incentive stock option, no sale or other disposition may be made of shares
for which incentive stock option treatment is desired within one (1) year
following the date of exercise of the Option or within two (2) years from the
Grant Date. The Participant understands and agrees that the Company shall not be
liable or responsible for any additional tax liability the Participant incurs in
the event that the Internal Revenue Service for any reason determines that this
Option does not qualify as an incentive stock option within the meaning of the
Code.

 

11.          Disqualifying Disposition. If the Participant disposes of the
shares of Common Stock prior to the expiration of either two (2) years from the
Grant Date or one (1) year from the date the shares are transferred to the
Participant pursuant to the exercise of the Option (a “Disqualifying
Disposition”), the Participant shall notify the Company in writing within thirty
(30) days after such disposition of the date and terms of such disposition. The
Participant also agrees to provide the Company with any information concerning
any such dispositions as the Company requires for tax purposes.

 

 4 

 

 

12.          Compliance with Law. The exercise of the Option and the issuance
and transfer of shares of Common Stock shall be subject to compliance by the
Company and the Participant with all applicable requirements of federal and
state securities laws and with all applicable requirements of any stock exchange
on which the Company’s shares of Common Stock may be listed. No shares of Common
Stock shall be issued pursuant to this Option unless and until any then
applicable requirements of state or federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel. The
Participant understands that the Company is under no obligation to register the
shares of Common Stock with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.

 

13.          Notices. Any notice required to be delivered to the Company under
this Agreement shall be in writing and addressed to the Secretary of the Company
at the Company’s principal corporate offices. Any notice required to be
delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.

 

14.          Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

 

15.          Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

 

16.          Options Subject to Plan. This Agreement is subject to the Plan as
approved by the Company’s shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

 

17.          Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiaries, executors, administrators
and the person(s) to whom the Option may be transferred by will or the laws of
descent or distribution.

 

18.          Severability. The invalidity or unenforceability of any provision
of the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.

 

19.          Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Option in this Agreement does not create any contractual right
or other right to receive any Options or other Awards in the future. Future
Awards, if any, will be at the sole discretion of the Company. Any amendment,
modification, or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment with the
Company.

 

20.          Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Option, prospectively or retroactively; provided,
that, no such amendment shall adversely affect the Participant’s material rights
under this Agreement without the Participant’s consent.

 

21.          No Impact on Other Benefits. The value of the Participant’s Option
is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

 

22.          Acceptance. The Participant hereby acknowledges receipt of a copy
of the Plan and this Agreement. The Participant has read and understands the
terms and provisions thereof, and accepts the Option subject to all of the terms
and conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon exercise of the Option or disposition
of the underlying shares and that the Participant should consult a tax advisor
prior to such exercise or disposition.

 

 5 

 

 

23.          Section 409A. The Option will be interpreted to the greatest extent
possible in a manner that makes the Option exempt from Section 409A of the Code,
and to the extent not so exempt, in compliance with the requirements imposed by
Section 409A of the Code. If any provision in the Grant Notice or this Agreement
would result in the imposition of an additional tax under Section 409A of the
Code, the Company and the Participant intend that the Grant Notice or this
Agreement will be reformed to avoid imposition, to the extent possible, of the
applicable tax and no action taken to comply with Section 409A of the Code shall
be deemed to adversely affect the Participant’s rights to the Option. The
Participant further agrees that the Committee, in the exercise of its sole
discretion and without the consent of the Participant, may amend or modify the
Plan, the Grant Notice or this Agreement in any manner and delay the payment of
any amounts payable pursuant to the Option to the extent necessary to meet the
requirements of Section 409A of the Code as the Committee deems appropriate or
desirable. The Company makes no representation that the Plan or any Award
complies with Section 409A of the Code and shall have no liability to any
Participant for any failure to comply with Section 409A of the Code.

 

 6 

 